Carpinello, J.
Appeal from a judgment of the Supreme Court *850(Benza, J.), entered March 12, 2004 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying his Freedom of Information Law request.
Between March 1994 and February 1995, petitioner, a prison inmate, submitted several requests to the State Police under the Freedom of Information Law (see Public Officers Law art 6 [hereinafter FOIL]) for documents related to his 1991 conviction of murder in the second degree (see People v Vann, 216 AD2d 599 [1995], lvs denied 86 NY2d 875 [1995], 87 NY2d 926 [1996]). Following each request, petitioner was advised that the documents he requested had already been sent to him, did not exist or were exempt from disclosure, or that his request was duplicative of an earlier request and would not be reconsidered.
Finally, in June 2003, petitioner submitted the instant FOIL request seeking essentially the same documents he had sought eight years earlier. His request was denied on the basis that it was duplicative of prior requests that had been previously addressed and was not subject to reconsideration. Following an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding. Supreme Court dismissed the petition and this appeal ensued.
Upon our review of the record, we find that petitioner’s instant FOIL request is essentially identical to his prior requests, the denials of which, except for one in 1994, petitioner failed to seek judicial review. “Accordingly, this proceeding constitutes nothing more than a belated attempt to challenge [the] previous responses to petitioner’s requests and is, therefore, barred by the statute of limitations” (Matter of Mixon v McMahon, 302 AD2d 714, 714 [2003], lv denied 100 NY2d 502 [2003] [citation omitted]; see Matter of Garcia v Division of State Police, 302 AD2d 755, 756 [2003]; Matter of Mendez v New York City Police Dept., 260 AD2d 262, 262-263 [1999]). As such, Supreme Court properly dismissed the petition.
Petitioner’s remaining contentions, to the extent that they are properly before us, have been reviewed and found to be without merit.
Cardona, P.J., Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.